Citation Nr: 1047652	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  03-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2003 rating decision of the VA Regional Office in 
Jackson, Mississippi, which specifically denied entitlement to 
service connection for PTSD.  After remanding the claim in 
October 2004 for additional development, the Board denied the 
Veteran's claim in March 2008.  In April 2010, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion which vacated and remanded the claim to the Board.

In February 2004, the Veteran testified at a hearing before the 
undersigned, which took place via video teleconference.

Originally, the Veteran filed a service connection claim 
specifically for PTSD.  Although a claimant may describe only one 
particular mental disorder in a service connection claim, the 
claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The Court 
has indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, 
the issue has been redescribed as reflected on the first page of 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is claiming entitlement to service connection for 
acquired psychiatric disability, to include PTSD.  Treatment 
records show the following diagnoses: borderline personality 
disorder, adjustment disorder with withdrawal, bipolar disorder, 
mood disorder, affective disorder, anxiety, major depressive 
disorder, and schizophrenia.  See River Parishes Mental Health 
Clinic psychiatric evaluation report, March 1986; VA examination 
report, June 1990; VA mental health consultation, December 1998; 
Forrest General Hospital discharge summary, March 1999; OHA 
Psychiatric Review Technique Form, September 1999; and VA 
treatment records, August 2000 and August 2005.

Since the issue is now expanded to include any diagnosed 
psychiatric disorder, it appears that there may be outstanding 
relevant treatment records.  

In a letter received in December 2004, the Veteran reported that 
he was treated at Gulf Coast Mental Health Center in Picayune, 
Mississippi from 2000 to the present and that he would be treated 
at another Gulf Coast Mental Health Center in Bay St. Louis, 
Mississippi starting in January 2005.  The most current treatment 
record from Picayune is from January 2003, and there are no 
records from the Bay St. Louis facility in the Veteran's claims 
file.  

Furthermore, a June 1990 VA examination shows that the Veteran 
reported being treated at the NORCO Mental Health Clinic from 
November 1985 to August 1989.  

Since it appears the Veteran routinely receives VA mental health 
treatment, his current records should be obtained to ensure the 
record is complete.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete release 
forms so that VA can request his medical 
records from the following: (1) Gulf Coast 
Mental Health Center in Picayune, 
Mississippi from 2003 to the present; (2) 
Gulf Coast Mental Health Center in Bay St. 
Louis, Mississippi from 2005 to the 
present; and (3) NORCO Mental Health Clinic 
in Norco, Louisiana from November 1985 to 
August 1989.  After securing the necessary 
release, the AMC should attempt to obtain 
these records.  If any records cannot be 
obtained, he should be so informed and it 
should be documented in the claims folder. 

2.   The AMC should obtain the Veteran's 
medical records from the VA medical 
facility in Biloxi from 2005 to the 
present.  

3.  After completing the above actions, the 
AMC should review the expanded record and 
determine whether any other development is 
warranted, to include, if necessary, 
obtaining a medical opinion.  

4.  Then, the claim must be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


